DETAILED ACTION
This office action is in response to the application filed on 03/04/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 has been considered by the examiner.
Election/Restrictions
Claims 15-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 last lines recite “a duty ratio” it is not clear if this ratio is the same or different from the first or second duty ratio, already mention in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. US 2014/0334189.
	Regarding Claim 1, Yan teaches (Figures 3-39) an isolated resonant converter  (Fig. 3) comprising: one or more phases, wherein each phase comprises a transformer (3), a set of resonant components (Lr and C1-C4), a set of primary side switches (S1-S4) electrically coupling an input terminal to the transformer through the resonant components (Figs. 6-15), and a set of secondary side switches (s5-s8) electrically coupling the transformer to an output terminal; and a control circuit (7) electrically coupled to said one or more phases, wherein the control circuit is configured to: detect an input voltage (Va) at the input terminal and an output voltage (Vb) at the output terminal (with sampling module), determine first control signals (from driving module) for the primary side switches and second control signals for the secondary side switches, based on a plurality of parameters including physical properties (inductances and capacitance) of the resonant components, the input voltage, the output voltage, and a reference voltage (reference fig. 4), and transmit to the primary side switches the first control signals having a switching frequency and a first duty ratio, (see fig. 21) and transmit to the secondary side switches the second control signals having the switching frequency and a second duty ratio (see fig. 21), wherein the second duty ratio for a first one of the secondary side switches (e.g. Vg5,8) is greater than the first duty ratio for a first corresponding one of the primary side switches (e.g. Vg1 or Vg2). (For example; Par.  65-69 and 107-143)
Regarding Claims 3 and 12, Yan teaches (Figures 3-39)wherein the control circuit (7) is further configured to detect an electric current (with sampling module, par. 61) flowing through each of said one or more phases. (For example; Par.  65-69 and 107-143)
Regarding Claim 10, Yan teaches (Figures 3-39) teaches the apparatus claim, Claim 1, Claim 10 is the method claim and teaches the same/similar limitations as the apparatus claim and rejected in the same manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. US 2014/0334189 in view of MATSUURA et al. US 2014/0009968.
Regarding Claims 2 and 11, Yan teaches (Figures 3-39) a converter.
Yan does not teach wherein the second duty ratio for a second one of the secondary side switches is defined with respect to a turning off instant of a second corresponding one of the primary side switches.
Matsuura teaches (Figures 1-2)  wherein the second duty ratio (for s11-s12) for a second one of the secondary side switches is defined with respect to a turning off instant of a second corresponding one of the primary side switches (S5 or S6, see fig. 2 and the arrows). (For example; Par.  43-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yan to include wherein the second duty ratio for a second one of the secondary side switches is defined with respect to a turning off instant of a second corresponding one of the primary side switches, as taught by Matsuura to perform a zero volt switch operation and that can avoid increasing a volume of the converter. 
Claim(s) 4-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. US 2014/0334189 in view of Jang et al. US 2015/0229225.
Regarding Claims 4 and 13, Yan teaches (Figures 3-39) a converter.
Yan does not teach wherein the second duty ratio for a second one of the secondary side switches is defined with respect to a positive-to-negative or negative-to-positive zero crossing instant of the electric current.
Jang teaches (Figures 2-3)  wherein the second duty ratio for a second one of the secondary side switches (ss1-ss2) is defined with respect to a positive-to-negative or negative-to-positive zero crossing instant of the electric current (Fig. 3). (For example; Par.  34-39)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yan to include wherein the second duty ratio for a second one of the secondary side switches is defined with respect to a positive-to-negative or negative-to-positive zero crossing instant of the electric current, as taught by Jang to improve operation over a wide range of  input and output voltages.
Regarding Claim 5, Yan teaches (Figures 3-39) wherein the control circuit (7).
Yan does not teach a sensing and scaling circuit configured to receive the input and output voltages and to convert the input and output voltages into scaled input and output voltages; a subtractor circuit configured to receive the scaled output voltage and to generate an error signal by subtracting the scaled output voltage from the reference voltage; an error amplifier configured to receive the error signal and to generate an amplified and compensated error signal; a processor circuit configured to receive the scaled input voltage and the amplified and compensated error signal, and to generate the first and second control signals for the primary and secondary side switches based on the scaled input voltage and the amplified and compensated error signal.
Jang teaches (Figures 2-3) a sensing and scaling circuit  (201 and 205) configured to receive the input and output voltages and to convert the input and output voltages into scaled input and output voltages; a subtractor circuit (after 201) configured to receive the scaled output voltage and to generate an error signal by subtracting the scaled output voltage from the reference voltage (ref); an error amplifier (202) configured to receive the error signal and to generate an amplified and compensated error signal (Vea); a processor circuit (203-204 and 207-208) configured to receive the scaled input voltage and the amplified and compensated error signal, and to generate the first and second control signals (from 204 and 208) for the primary and secondary side switches based on the scaled input voltage and the amplified and compensated error signal. (For example; Par.  34-39)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yan to include a sensing and scaling circuit configured to receive the input and output voltages and to convert the input and output voltages into scaled input and output voltages; a subtractor circuit configured to receive the scaled output voltage and to generate an error signal by subtracting the scaled output voltage from the reference voltage; an error amplifier configured to receive the error signal and to generate an amplified and compensated error signal; a processor circuit configured to receive the scaled input voltage and the amplified and compensated error signal, and to generate the first and second control signals for the primary and secondary side switches based on the scaled input voltage and the amplified and compensated error signal, as taught by Jang to improve operation over a wide range of  input and output voltages.
Regarding Claim 6, Yan teaches (Figures 3-39) a converter.
Yan does not teach wherein the control circuit further comprises a zero-current detector (ZCD) configured to detect an electric current signal flowing through each of said one or more phases.
Jang teaches (Figures 2-3) wherein the control circuit (control) further comprises a zero-current detector (ZCD, with 206) configured to detect an electric current signal flowing through each of said one or more phases (Fig. 2). (For example; Par.  34-39)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yan to include wherein the control circuit further comprises a zero-current detector configured to detect an electric current signal flowing through each of said one or more phases, as taught by Jang to improve operation over a wide range of  input and output voltages.
Regarding Claim 7, Yan teaches (Figures 3-39) a converter.
Yan does not teach wherein the processor circuit is further configured to receive the electric current signal and to generate the first and second control signals for the primary and secondary side switches based on the scaled input voltage, the amplified and compensated error signal, and the electric current sign.
Jang teaches (Figures 2-3)  wherein the processor circuit (203-204) is further configured to receive the electric current signal (from 206) and to generate the first and second control signals (from 204 and 208) for the primary and secondary side switches based on the scaled input voltage (Vin), the amplified and compensated error signal (Vea), and the electric current sign (from 206). (For example; Par.  34-39)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yan to include wherein the processor circuit is further configured to receive the electric current signal and to generate the first and second control signals for the primary and secondary side switches based on the scaled input voltage, the amplified and compensated error signal, and the electric current sign, as taught by Jang to improve operation over a wide range of  input and output voltages.


Claim(s) 8-9  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. US 2014/0334189 in view of Jang et al. US 2015/0229225 and further in view of Jang et al US 2015/0229225 (herein Jang2 for embodiment of Fig. 14).
Regarding Claims 8 and 14, Yan teaches (Figures 3-39) a converter.
Yan does not teach wherein said one or more phases comprise at least two phases, and wherein the control circuit further comprises a current balancing circuit configured to modify the second control signals before being transmitted to the secondary side switches such that electric currents flowing through different ones of said at least two phases are balanced with each other.
Jang2 teaches (Figure 14)  wherein said one or more phases comprise at least two phases (1-2), and wherein the control circuit further comprises a current balancing circuit (with 1401 and 1404 and adder) configured to modify the second control signals (from 208) before being transmitted to the secondary side switches (Ss) such that electric currents flowing through different ones of said at least two phases are balanced with each other. (For example; Par.  47-49)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yan to include wherein said one or more phases comprise at least two phases, and wherein the control circuit further comprises a current balancing circuit configured to modify the second control signals before being transmitted to the secondary side switches such that electric currents flowing through different ones of said at least two phases are balanced with each other, as taught by Jang2 to achieve and to maintain current balance between interleaved converters.
Regarding Claim 9, Yan teaches (Figures 3-39) a converter.
Yan does not teach wherein the current balancing circuit further comprises: a current sensing, scaling, and averaging circuit configured to obtain an averaged magnitude of the electric current flowing through each of said at least two phases; and a delay-time adder configured to determine a delay time for each of said at least two phases based on a difference of the electric currents between selected two of said at least two phases and to modify the second control signals by adding the delay time to a duty ratio of the second control signals.
Jang2 teaches (Figures14) wherein the current balancing circuit (1401, adder and 1404) further comprises: a current sensing, scaling, and averaging circuit (1401 and 1404) configured to obtain an averaged magnitude of the electric current flowing through each of said at least two phases (par. 49); and a delay-time adder (other adder producing VC1) configured to determine a delay time for each of said at least two phases based on a difference of the electric currents between selected two of said at least two phases (the adder in the balancing circuit) and to modify the second control signals (sent from 208) by adding the delay time to a duty ratio of the second control signals. (For example; Par. 47-49)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yan to include wherein the current balancing circuit further comprises: a current sensing, scaling, and averaging circuit configured to obtain an averaged magnitude of the electric current flowing through each of said at least two phases; and a delay-time adder configured to determine a delay time for each of said at least two phases based on a difference of the electric currents between selected two of said at least two phases and to modify the second control signals by adding the delay time to a duty ratio of the second control signals, as taught by Jang2 to improve operation over a wide range of  input and output voltages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/           Primary Examiner, Art Unit 2838